        Case 1:18-cv-05973-GBD-OTW Document 83 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SEAN BEST,                                                     :
                                                               :
                         Plaintiff,                            :   18-CV-5973 (GBD) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
THE CITY OF NEW YORK, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Plaintiff’s letter at ECF 81. The letter is not dated, but a copy

was filed on the docket on May 28, 2020, and another identical copy was marked received by

the pro se intake office and filed on the docket on June 5, 2020. (See ECF 81 and ECF 82). The

Court notes that Plaintiff has not responded to its order at ECF 80 directing him to update his

address on the docket in light of Defendants’ representation that he had been released from

custody. (ECF 80). The Court again cautions Plaintiff that failure to promptly submit a written

notification to the Court if his address changes may result in dismissal of his case. See Alomar v.

Recard, No. 07-cv-5654 (CS) (PED), 2010 WL 450047, at *2 (S.D.N.Y. Feb. 9, 2010) (“The duty to

inform the Court and defendants of any change of address is ‘an obligation that rests with all

pro se plaintiffs.’”).

         Plaintiff’s letter contains several requests. He asks that: (1) he be mailed a copy of his

first amended complaint; (2) he be mailed a copy of his opposition to Defendants’ motion to

dismiss, which was received by the Court on May 7, 2020 – 64 days after the Report and

Recommendation was issued, and 44 days after it was adopted by Judge Daniels; (3) he be
        Case 1:18-cv-05973-GBD-OTW Document 83 Filed 06/10/20 Page 2 of 2



granted a 60 day extension “to respond to defendants [sic] motion to dismiss as well as 60 days

from the date of receipt of [his] ‘first amended complaint ECF 56’ to file my second amended

complaint”; and (4) his motion for pro bono counsel be renewed. (ECF 82).

        Accordingly, the Court hereby ORDERS that if Plaintiff intends on continuing to litigate

his case, he must file his second amended complaint by August 7, 2020. The Court will mail

copies of ECF 74, ECF 76, ECF 79, ECF 80, and this order to Plaintiff. As he has still not updated

his address on the CM/ECF docket, the filings will be mailed to the current address listed, which

is as follows:

        Sean F. Best
        NYSID: 08859416L
        B&C No. 3492000330
        George R. Vierno Center
        09-09 Hazen Street
        East Elmhurst, NY 11370

The Court will address Plaintiff’s renewed motion for pro bono counsel by separate order.

        In addition, a telephonic status conference will be held on July 21, 2020 at 12:00 p.m.

Please use the following dial-in information to join the conference:

    •   Telephone Number: 866-390-1828

    •   Access Code: 1582687



        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: June 10, 2020                                      Ona T. Wang
       New York, New York                                 United States Magistrate Judge
